J-S46018-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ROBERT C. WATKINS AND SCOTT R.             :   IN THE SUPERIOR COURT OF
    WATKINS                                    :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JOSEPH RIAD                                :
                                               :   No. 3644 EDA 2018
                       Appellant               :

              Appeal from the Judgment Entered January 22, 2019
     In the Court of Common Pleas of Chester County Civil Division at No(s):
                                2014-09170-RC


BEFORE:       PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                              FILED JANUARY 31, 2020

        Appellant, Joseph Riad, appeals from the judgment entered on January

22, 2019, granting a one-half interest in the subject residential farm property

to Robert C. Watkins and a one-half interest to Appellant. Upon review, we

affirm.

        The trial court summarized the facts and procedural history of this case

as follows:

        At all relevant times, [Robert C. Watkins and his brother, Scott R.
        Watkins (hereinafter individually “Robert” or “Scott” and
        collectively, “Brothers”)] have resided [at the residential property
        in dispute in] East Nottingham Township, Chester County,
        Pennsylvania (the “Property”). Brothers resided at the Property
        for more than thirty years and received title from their mother,
        Isla Watkins, on February 17, 1982. In September 1997, Brothers
        encumbered the Property with a 30-year, $70,000[.00] mortgage.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S46018-19


     Brothers and [Appellant] have known each other for more than
     twenty years. Prior to disagreements that led to this litigation,
     Scott and [Appellant] were close enough to consider one another
     family. Robert considered [Appellant] to be an acquaintance.

     Brothers are unsophisticated, trusting men who would prefer to
     look the other way when confronted by trouble. Scott, 60 years
     old at [the time of] trial, is a self-employed mechanic, primarily,
     if not exclusively, working on motorcycles, and a part-time
     nurseryman. Robert, 66 years old at [the time of] trial, left
     employment in 1997 to care for his mother. Robert has a 1976
     degree from Arizona State University and a degree from Del Tech
     Community College. Robert raced Standardbred horses and
     worked as a stage crew hand at the Hotel DuPont Theater.

     [Appellant], 45 years old at [the time of] trial, is an educated and
     sophisticated businessman. [Appellant] moved to the United
     States from Kuwait when he was 14 years old and became a
     citizen in 1998. He matriculated at West Chester University at age
     15 and graduated three years later with a degree in computer
     science and an accounting minor.         [Appellant] has been a
     commodities trader at IMA World Trade and technical services
     director for an engineering firm, EPS. At the time of trial,
     [Appellant] had a farm and was engaged in the overseas
     exportation of cattle.

     [At times, Brothers have experienced financial difficulties]. After
     leaving employment in 1997, Robert cared from his mother, who
     was debilitated with dementia and lived at the Property, until she
     passed away in September 2017. Robert also cares for his wife,
     Rebecca Beckenstrater (“Beckenstrater”), at the Property; she is
     debilitated from multiple sclerosis. Beckenstrater has lived at the
     Property since April 2010. At the time of trial, Beckenstrater was
     confined to a wheelchair and partially blind. Robert has modified
     the residence to accommodate the handicapped members of his
     family.

     [Appellant] was aware of Brothers’ financial difficulties and the
     burden[s they] endured caring for family members. In August
     2010, [Appellant] approached Scott and began to work on him to
     convince him that he, [Appellant], could alleviate the family’s
     financial burden. [Appellant] told Scott that based on their
     friendship, “I’d like to [d]o something nice for you and pay off your
     mortgage.” In late August 2010, Scott mentioned to Robert that
     he might have found a way to have the mortgage paid off and


                                     -2-
J-S46018-19


     Robert understood that [Appellant] was somehow involved. The
     mortgage happened to be held by Wells Fargo, where [Appellant]
     had his accounts. Some time passed and then [Appellant] invited
     Scott to come to the Wells Fargo Kennett Square branch (“Bank”)
     to see “what we can do.”

     On September 22, 2010, Scott traveled with [Appellant] to the
     Bank. [Appellant] was a frequent customer at this branch and
     was friendly with the branch manager, Triandos Randolph (“Bank
     Manager”). Scott was introduced to the Bank Manager and a
     meeting followed between Scott, [Appellant], and the Bank
     Manager. During the meeting, [Appellant] told Scott that if he
     wanted the mortgage paid, the Property would be transferred into
     [Appellant’s] name. Scott thought the request was “kind of
     strange” and the meeting ended without a commitment from
     Scott, as he needed time to think about it.

     Robert knew that on September 23, 2010, Scott and [Appellant]
     were going to the Bank to possibly take care of the mortgage and
     Robert thought this was fine. He understood that they would “go
     find out, and if so far – if something happens, that, you know, it
     could happen, well, then I would come down.” Robert did not
     know or expect that the Property would be transferred to
     [Appellant] that day.       Robert never went to the Bank on
     September 23 or any day. Robert did not sign the deed or any
                    rd

     papers to transfer the Property.

     On September 23, 2010, Scott returned to the Bank with
     [Appellant]. In a meeting with [Appellant] and the Bank Manager,
     Scott was confronted with a $100,000[.00] balloon payment that
     was falling due. On hearing this, Scott was afraid of losing the
     Property. [Appellant] promised Scott that if the Property was
     transferred, he and Robert could live there the rest of their lives
     as long as they maintained the Property as they always had and
     paid the property taxes. Scott agreed to transfer the Property
     “[b]ecause they were pressuring me. They – I don’t know. It was
     some kind [of] scam or con, they were conning me I guess, and I
     ended up believing them, I guess.” In fact, there was no balloon
     payment. The only debt on the Property was the mortgage, in the
     original amount of $70,000[.00] that had been discussed the day
     before.

     Robert recalls a telephone call that he received from [Appellant]
     that day, while [Appellant] was at the Bank, and, after speaking
     with [Appellant], Robert asked to speak with and then did speak


                                    -3-
J-S46018-19


     with Scott. Scott does not recall this [tele]phone call. [Appellant]
     denies that this [tele]phone call took place.        [According to
     Appellant, Scott and Robert both attended the settlement.]
     Robert testified that [Appellant] called him and “was explaining
     about --- about the mortgage and how it had to be put in his
     name, and I didn’t think it was a good idea and I expressed no to
     him in so many words. And then I said I want to talk to Scott, you
     know, and I trust my brother to make the right decisions.” Robert
     then had a short conversation with Scott and told Scott that he
     did not think the transfer was a good idea. Robert also told Scott,
     “Do what you think is right.” Robert never authorized Scott to
     transfer the Property or to sign his (Robert’s) name to the deed
     or other documents.

                          *            *            *

     When Scott agreed to transfer the Property, he was given, while
     still in the Branch Manager’s office, all of the papers needed to
     transfer title from the Brothers to [Appellant]. Scott signed both
     his name and Robert’s name to all of the papers, including the
     deed. Scott testified [that he provided Robert’s signature and his
     own signature and a notary public notarized both signatures.]
     Scott also affirmed at trial that he knew if the legitimacy of the
     documents was ever questioned, it would be apparent that Robert
     had not signed. Finally, despite the documentation that he signed,
     Scott retained the belief that [Appellant] was gifting him and his
     brother payment of the mortgage, helping out the family based
     on friendship, as [Appellant] had previously offered. Scott did not
     understand the documents he was signing.

     To obtain the Property, [Appellant] paid Wells Fargo $62,751.37
     to clear the mortgage and the transfer tax of $4,122.82. The
     Property was worth between $206,140[.00] and $358,000[.00].

     Scott testified that he did not have permission or authority from
     Robert to sign the deed or other documents on his behalf. Scott
     testified that it was “through much duress. I was coached into
     doing this.”

                          *            *            *

     Scott did not tell Robert what had occurred at the Bank because
     he thought Robert would not have agreed to transfer the Property.
     Robert testified at his deposition that Scott only told him that night
     that the mortgage had been paid, without any further detail.
     Robert could not recall the details about this conversation at trial.

                                     -4-
J-S46018-19


     The Brothers received correspondence and a check in the amount
     of $696.62 from Wells Fargo shortly after September 26, 2010.
     The letter referenced the paid in full mortgage. Scott testified that
     when the letter arrived, he told Robert that the mortgage had
     been paid, but he did not disclose the Property transfer. At this
     time, Robert understood only that the mortgage had been paid
     and he wondered how that had happened, but did not pursue the
     issue. Robert did not know if a gift or private loan had been made
     by [Appellant]. The check from Wells Fargo referenced a “sale,”
     but Robert did not question the meaning.

     When Robert received a tax bill in January 2011 for Property, he
     observed that the bill was in [Appellant’s] name and confronted
     Scott; Robert was furious. Scott finally explained that he had
     transferred the Property, but tried to soften the impact by further
     explaining that [Appellant] had promised that the Brothers only
     needed to maintain the Property and pay the taxes and they could
     live there the rest of their lives. Neither Brother thought it would
     be possible to reverse the transaction at that time. Robert was
     concerned about losing the house that he had renovated to care
     for his handicapped family. The Brothers knew [Appellant] was
     wealthy and did not believe they had the resources to fight him.

     After receiving the tax bill, Robert also confronted [Appellant]
     about the transfer of the Property. [Appellant] responded by
     saying there had been two mortgages against the Property and he
     had paid $220,000[.00] to clear the debt. This was a fabrication.
     [Appellant] reassured Robert that things would be all right and
     that he just needed to pay the taxes. Robert trusted [Appellant]
     and believed what he was told.

     From 2010 through trial, Robert paid the taxes at the Property,
     either directly to the taxing authorities or by reimbursing
     [Appellant]. When questioned at trial, [Appellant] agreed that the
     taxes were up to date.

     [Appellant] first demanded rent from the Brothers in the summer
     of 2014 after [Appellant] and his girlfriend/attorney, Mickala
     Rector, came to the Property to evict the Brothers and their family.
     The rent demand was for more than $50,000[.00] for the past
     four years. As a result of the threatened eviction and rent
     demand, the Brothers finally consulted an attorney.

     On December 17, 2014, Brothers filed a complaint to quiet title
     raising two counts[. Brothers first asserted fraud by Appellant
     against Robert, that Robert’s signature on the deed was a forgery,

                                     -5-
J-S46018-19


     and, thus, the deed was void ab initio. The second count of the
     complaint asserted breach of contract and fraud by Appellant
     against the Brothers.]

     [Appellant] answered the complaint on February 18, 2015 and
     filed amended new matter and counterclaim, with permission, on
     February 2, 2016. The amended counterclaim raised five counts,
     the first to quiet title against Scott, the second for specific
     performance against Brothers, the third for unjust enrichment
     against Brothers, the fourth for fraud against Scott and the fifth
     for breach of warranty of title to real estate against Brothers.
     Brothers replied to the amended new matter, answered the
     amended counterclaim and pled new matter on March 10, 2016.
     Pleadings closed on March 21, 2016 with [Appellant’s] reply to
     new matter.

     The matter was called to trial on January 22, 2018 and a decision
     issued April 26, 2018 in favor of Robert against [Appellant] on the
     complaint and in favor of [Appellant] against Scott on the
     counterclaim. The decision [made Robert and Appellant joint
     tenants in common of] the Property. Post-trial motions were
     timely filed by [Appellant] and denied. [Appellant] then timely
     filed the pending appeal.

Trial Court Opinion, 1/28/2019, at 1-8 (record citations and footnotes

omitted).

     On appeal, Appellant presents the following issues for our review:

       I.   Whether the trial court erred as a matter of law in finding
            the deed was forged and canceled as to Robert C. Watkins,
            because Appellee[, Robert C. Watkins] did not establish by
            clear and convincing evidence that the signature on the
            deed [], even if signed by Scott Watkins, was an
            unauthorized signing[?]

      II.   Whether the trial court erred as a matter of law because its
            analysis of the authority and agency issue misapplies the
            testimony exception of the statute of frauds and incorrectly
            requires Appellant to accept[,] as true, Appellee[, Robert C.
            Watkins’] testimony?




                                     -6-
J-S46018-19


      III.    Whether the trial court erred as a matter of law where its
              opinion finds every inference for Appellee[, Robert C.
              Watkins] and against Appellant [that Appellee, Robert C.
              Watkins met his] standard of proof [of presenting] clear and
              convincing evidence?

       IV.    Whether the trial court erred as a matter of law and abused
              its discretion when it found Appellant made an oral promise
              to Scott Watkins and/or Appellee[, Robert C. Watkins] that
              he/they could live on the property, rent free, for the rest of
              his/their lives because the quiet title complaint concedes
              any such oral promise would not be enforceable under the
              statute of frauds and/or there is no sufficient evidence to
              support this finding and/or the quiet title action was
              bifurcated from the eviction and rental action by order dated
              January 19, 2018?

        V.    Whether the trial court erred as a matter of law when it
              created a tenancy-in-common between Appellant and
              Appellee[, Robert C. Watkins,] by its decision dated April 26,
              2018, and denied Appellant’s request for a new hearing to
              determine the fair market rental value for the property?


Appellant’s Brief at 12-13 (superfluous capitalization, quotations, and

suggested answers omitted).1

       Appellant’s first two issues are inter-related.       Appellant generally

challenges the trial court’s decision that Robert C. Watkins’ signature on the
____________________________________________


1     Initially, we note Appellant’s Pa.R.A.P. 1925(b) concise statement,
statement of questions presented pursuant to Pa.R.A.P. 2116, and the
individual argument sections in his appellate brief under 2119(a) lack parity.
Appellant abandoned an issue pertaining to a notary by failing to brief that
issue on appeal and we deem it waived. Commonwealth v. Dunphy, 20
A.3d 1215, 1218 (Pa. Super. 2011) (issues raised in Pa.R.A.P. 1925 concise
statement that are not developed in appellate brief are abandoned); see also
Commonwealth v. Woodward, 129 A.3d 480, 509 (Pa. 2015) (holding that
“where an appellate brief fails to … develop an issue in any [] meaningful
fashion capable of review, that claim is waived[]”). To the extent that
Appellant’s issues overlap, for clarity and ease of discussion, we will address
them together.

                                           -7-
J-S46018-19



deed at issue was forged and signed without his authority. More specifically,

Appellant argues that Robert “did not establish a forgery or fraud claim

because he did not show [an unauthorized signing] by clear and convincing

evidence[.]”   Id. at 24 (original emphasis omitted).       Appellant points to

Robert’s deposition testimony wherein he stated that he told his brother,

Scott, to do what he thought was right in connection with the subject

transaction. Id. at 21. As such, Appellant contends that Robert gave Scott

the express, implied, or apparent authority, as his agent, to the sign the deed

on his behalf. Id. at 32-46. Appellant maintains that “the familial relationship

and the brothers’ extreme reliance upon each other and trust in one another,

with which Appellant was historically familiar, combined with the other

attendant circumstances, led Appellant to reasonably believe that [Robert]

gave Scott Watkins the authority to transfer the property to Appellant in

consideration for Appellant paying the mortgage, in full, and permitting the

brothers to rent the Property for a reduced rate.” Id. at 41-42. Moreover,

Appellant argues that, “even after learning the Property was transferred to

Appellant, [Robert] silently retained the financial benefits of the paid-off

mortgage.” Id. at 46.

      We have reviewed the parties’ briefs, the applicable law, the certified

record, and the trial court’s opinion. We conclude that the trial court’s January

28, 2019 opinion accurately addresses Appellant’s first two assertions of error.

The trial court examined whether Scott had express, implied, or apparent

agency to act on Robert’s behalf in transferring the Property and concluded

                                      -8-
J-S46018-19



that there was no evidence that “could have caused [Appellant] to believe that

Scott had authority to transfer the Property.” Trial Court Opinion, 1/28/2019,

at 11. We affirm the trial court’s order based on the reasoning set forth in its

opinion, and direct that a copy of that opinion be filed along with this

memorandum in all future appellate filings.

         In issue three as presented in his appellate brief, Appellant claims that

the trial court erred by accepting Scott’s testimony that he forged Robert’s

signature to the closing documents. Appellant’s Brief at 22. Appellant claims,

pursuant to the “testimony exception” to the statute of frauds applicable in

real-estate actions, the trial court was precluded from considering the

Brothers’ oral testimony where the deed was already an enforceable writing.

Id. at 47-48. He argues that the “testimonial exception” allows the trial court

to use the Brothers’ testimony regarding forgery against the Brothers “without

accepting it as true[.]”      Id. at 48.       According to Appellant, the trial court

improperly shifted the standard of proof and burden of persuasion to him. Id.

at 46.

         Appellant’s fourth issue is, to some extent, related to his third claim.

Again, relying upon the statute of frauds, Appellant argues that the trial court

“erred in finding that there was an oral promise to [the Brothers] that they

could live on the Property, rent-free for the rest of their lives.”2 Appellant’s

Brief at 50. Appellant contends that the trial court “abused its discretion when
____________________________________________


2   As will be discussed below, issues pertaining to fair market rental are
currently pending in a separate action before the trial court.

                                           -9-
J-S46018-19



it found Scott’s unsubstantiated testimony sufficiently credible” when Scott

“impeached himself as he testified to the commission of a crime.” Id. at 51.

      The trial court determined that Appellant’s promises to Scott and Robert

“[did] not implicate the parol evidence rule or statute of frauds” because “the

terms of the transfer of the Property [were] integral to the factual findings in

this matter” and the fact that “neither Scott nor Robert can enforce

[Appellant’s] promise for a life estate for lack of writing [was] irrelevant.” Trial

Court Opinion, 1/28/2019, at 15.

      We agree with the trial court’s assessment.        Here, the trial court was

confronted with vastly different versions of events. Appellant claimed that

Robert was present at the bank and signed the documents at issue for the

property transfer. Whereas, the Brothers claimed that only Scott was present

and that he supplied Robert’s signature to the relevant documents upon undue

pressure from Appellant.       Thus, the Brothers maintained that Appellant

procured the deed by fraud and sought to invalidate it. Accordingly, the core

issue to be decided was whether the deed was valid or fraudulently induced.

As such, Appellant’s argument that the trial court was bound by the terms of

the written deed and could not hear testimony regarding Appellant’s oral

promises rings hollow.

      The statute of frauds directs that agreements for the sale of real estate

shall not be enforced unless they are in writing and signed by the seller.

See 33 P.S. § 1 (emphasis added). This Court previously determined:




                                      - 10 -
J-S46018-19


      The statute of frauds directs that agreements for the sale of real
      estate shall not be enforced unless they are in writing and signed
      by the seller. The purpose of the statute is to prevent perjury
      and fraudulent claims. The [s]tatute of [f]rauds does not void
      those oral contracts relating to land which fail to comply with the
      [s]tatute's formal requirements. It is to be used as a shield and
      not as a sword, as it was designed to prevent frauds, not to
      encourage them.

Empire Properties, Inc. v. Equireal, Inc., 674 A.2d 297, 302 (Pa. Super.

1996) (internal citations and quotations omitted) (emphasis added).

      Additionally, our Supreme Court has held:

      Where the parties, without any fraud or mistake, have
      deliberately put their engagements in writing, the law declares the
      writing to be not only the best, but the only, evidence of their
      agreement. All preliminary negotiations, conversations and verbal
      agreements are merged in and superseded by the subsequent
      written contract ... and unless fraud, accident or mistake be
      averred, the writing constitutes the agreement between the
      parties, and its terms and agreements cannot be added to nor
      subtracted from by parol evidence.

Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 437 (Pa. 2004)

(citation omitted) (emphasis added).

      Moreover, the Yocca Court stated:

      Notably, while parol evidence may be introduced based on a
      party's claim that there was a fraud in the execution of the
      contract, i.e., that a term was fraudulently omitted from the
      contract, parol evidence may not be admitted based on a claim
      that there was fraud in the inducement of the contract, i.e., that
      an opposing party made false representations that induced the
      complaining party to agree to the contract.

Id. at n.26.

      Based upon all of the foregoing, we conclude that the trial court did not

err by considering oral testimony regarding whether the document at issue

                                    - 11 -
J-S46018-19



complied with the statute of frauds. Scott has maintained that he did not

authorize or otherwise sign the deed at issue.            To accept Appellant’s

suggestion that the written deed controls would be akin to allowing Appellant

to use that document as a sword against Scott. Further, because the Brothers

claimed that the deed was executed fraudulently, the trial court was permitted

to hear oral testimony regarding its formation. Tasked with a classic credibility

determination, here, the trial court ultimately deemed the Brothers more

credible and we will not usurp that determination.3

        In his fifth issue on appeal, Appellant asserts that the trial court erred

“when it refused to grant a new trial as to the fair market rental value of the

Property because Appellant is entitled to receive fifty percent (50%) of said

value.”    Appellant’s Brief at 54. However, as Appellant concedes, there is a




____________________________________________


3   We adhere to the following standard:

        Appellate review of a weight claim is a review of the trial court's
        exercise of discretion, not of the underlying question of whether
        the verdict is against the weight of the evidence. Because the trial
        judge has had the opportunity to hear and see the evidence
        presented, an appellate court will give the gravest consideration
        to the findings and reasons advanced by the trial judge when
        reviewing a trial court's determination that the verdict is against
        the weight of the evidence. One of the least assailable reasons for
        granting or denying a new trial is the lower court's conviction that
        the verdict was or was not against the weight of the evidence and
        that a new trial should be granted in the interest of justice.

Corvin v. Tihansky, 184 A.3d 986, 992 (Pa. Super. 2018) (original brackets
and citation omitted).


                                          - 12 -
J-S46018-19



separate action for rent and trespass pending before the trial court. Id. As

the trial court aptly noted:

      [Appellant] did not request rent in his first counterclaim. None of
      the counterclaims requested rent. No rental evidence was offered
      at trial. [Appellant] raised no timely claim for rent and provided
      no evidentiary basis on which to award rent.

                           *           *            *

      This was not a partition action, but rather an action to quiet title.
      [Appellant] has a claim for rental value pending in a separate
      action commenced one week after the within action.

Trial Court Opinion, 1/28/2019, at 12. As such, claims pertaining to an alleged

life estate and fair market rental value regarding the subject property are not

properly before us and we decline to address those issues.

      Finally, we note that, on October 30, 2019, Appellant filed a motion for

leave to file a supplemental brief with this Court. By per curiam order, this

Court granted Appellant leave to file a supplemental brief. We deemed the

supplemental brief filed as of October 30, 2019. In the supplemental brief,

Appellant raises an additional issue and urges this Court to remand this matter

to the trial court for a new hearing to consider evidence that Appellant

discovered after trial purporting to show that the Brothers concealed material

evidence that “substantially contradicts the underlying foundation of the trial

[c]ourt’s decision[.]” Appellant’s Supplemental Brief at 6. Appellant claims

that, after trial, he discovered documents that dispute the trial court’s finding

that the Brothers are “unsophisticated, trusting men who would prefer to look

the other way when confronted with trouble.” Id. at 22, citing Trial Court


                                     - 13 -
J-S46018-19



Opinion, 1/28/2019, at 2. More specifically, he contends that “[f]ollowing the

trial, Appellant [] discovered documents which evidence that the Watkins

Brothers are sons of a regionally renowned real estate mogul named Samuel

G. Watkins (“Sam Watkins”) and grew up in an affluent, sophisticated and

financially literate family that was deeply involved on a daily basis with real

estate acquisitions, developments, construction and property sales.”            Id.

Appellant claims that these documents reveal that the Brothers were well

travelled and educated and that their father owned 10 real estate companies.

Id. at 22-26. Further, Appellant maintains that after the Brothers vacated the

subject premises, a cleaning crew found a newspaper article from 1969 about

Robert making financial investments as a child, as well as, two unrecorded

real estate contracts on a “burn pile” near the fireplace.           Id. at 26-32.

Appellant argues that if the trial court had all of this information prior to trial

it   would   not   have   reached   its   conclusion   that   the   Brothers   were

unsophisticated with regard to real estate transactions. Id. at 39.

       We previously determined:

       To secure a new trial on the ground of after-discovered evidence
       or discovery that false testimony was given, the evidence must
       have been discovered after the trial and must be such that it could
       not have been obtained at the trial by reasonable diligence, must
       not be cumulative or merely impeach credibility, and must be such
       as would likely compel a different result.

Ebner v. Ewiak, 484 A.2d 180, 184–185 (Pa. Super. 1984) (citations and

quotations omitted).




                                      - 14 -
J-S46018-19



      While Appellant characterizes the evidence he allegedly uncovered as

material, in actuality, the proffered evidence could only be used to impeach

the Brothers’ testimony. As discussed at length above, the material issue in

the quiet title action was whether Robert personally signed the deed

transferring the Property or gave Scott authority as his agent to do so. None

of the alleged after-discovered evidence would have materially aided the trial

court in coming to its ultimate decision. As such, we deny Appellant relief on

the issue presented in his supplemental brief to this Court.

     Judgment affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/20




                                    - 15 -
                                                                      Circulated 01/14/2020 02:08 PM




ROBERTC. WATKINS .                                IN THE COURT OF COMMON PLEAS
and SCOTT R. WATKINS
                Plaintiffs                        CHESTER COUNTY, PENNSYLVANIA

               v.                                 NO. 2014-09170.;.RC

JOSEPH RIAD                                       CIVIL ACTION
                      Defendant

                    OPINION PURSUANT TO PA. R.A.P.1.925               ··· ··

        This quiet title action was heard over three days withouta jury· begir1ning
January .22, .2018, A declslon w�s entered April 26, 2018 grantih�:·one half.;..
interest in the subject property to Plaintiff, Robert C. Watkins, and          one   half.;.
interest to Defendant, Joseph Riad ("Riad''}. Riad's motion for post-trial relief was
denied· on October 26; 2018 and Riad timely filed an appeal. Riad subsequently
filed a statement of matters cornplained of on appeal, which we address after
setting forth the factual backgroung of thi$; case.
Factual Background:.
                                            .         .
        This case involves the transfer of ownership of Plaintiffs' residential farm
property. The clrcumetences $i.m'.olind.ing the transfer are disputed    by Plaintiffs.
who are brothers, Robert. and Scott Watkins (individually i'Roberr ot "Scott", and
together'"Brothers")and Riad. After ccmsidering all of the evidence and observing
the parties and their witnesses during trial; we found the Brothers and their
    .                                                         .
witnesses credible and concluded that the Brothers had proven their factual
case.   ln contrast, we concluded that Riad and his witnesses Were not credible.
        At all relevant times, the Brothers have resided at 223 Greenhouse Road,
Ec:1st Nottihgham Township, Chester County, Pennsylvania (the "Property"). 1
Brothers resided at the Property for more than thirty years and received title from
their mother, Ilsa Watkins, on February 17, 1982. (Vol. 1, 28:20-25, Exh. D-1>2 In
September 1997, Brothers encumberedthe Property with � 30-year, $70,000
mortgage. (Vol. 1, 32:8;.23, 92:5-11, 116:25-117:7,. Exh. 0.;2)

1
  At the time of trial, Scott was dividing his. time between ·the Property and the
froperty of his new wife. (Vol. 1 i 24:18�25)
 The transcript from January .22, .2018 is referenced as.vol. 1, from January 23,
2018 as Vol. 2, and from ,January 24, 2018 as Vol. 3.




                                                                   ·-------·----.. ----
       Brothers and Riad have. known each other for more than twenty years.
Prior to the disagreements that led to this litigation, Scott and Riad were· close
enough to consider one another family .. (Vol 1, 26:2�-27:2) Robert considered
Rtad to be an acquaintance. (Vol. 1, .91 :18-20)
       Brothers are unsophisticated, trusting men who would prefer to look the
other way when confronted by trouble. Scott, 60 years old at trial, is a self-
employed mechanic, prirnarily, if not excJusiv�ly, working on motorcycles, and a
part-time nurseryman. (Vol. 1, 22:24, 24;1-4) Robert, 66 years old at trlel, left
employment in 1997 to care for his mother, (Vol. 1, 89:5, 89:23-24) Robert has a
1976' degree from Arizona .State tJniversity and a degree from De.I Tech
Community College. (Vol. 1, 112�24;-1 t3: 11) Robert raced Standard bred horses
and worked as a stage crew hand atfhe.Hctel DuPont Theater. (Vot 1, 93:11-.16)
       R.iad, 45 years old at trlsl, is an educated and sophisticated businessman.
(Vol. 2, 33:23) Riad moved to the United States from Kuwait when he was 14
ye�rs old and became       a. citizen in 1�98. (VoL 2, 33:24-34:9)       He matriculated at
West Chester University at a9.e 15 and graduated three.years later with a degree
fn computer science and an accounting minor; (Vol. 2, 33: 18-.34: 13) Riad has
been a commodities trader at IMA World Trade and technlcal.eervlces directer for
an. engineering firm,   EPS. At the time of trial; Riad was chairman of Riad Trust &
Holdings, a buslness that purchases and refines gold. (Vol, 2, 35:15,.;36:tt,
108:25-109:12)        In addition, at the time of trial, Riad had a farm and was
enga9ed m.tne overseas exportation of catue: (Vol. 2, 36:12-20)
       Brothers at times have had difficulty financially making ends. meet. (Vol.           t.
93:3-8, 117:.8-118:11) After leaving employment in 1997, Robert cared for his
mother, who was debilitated from dementia and lived at the Property, until she
passed away in September 2017. (Vol. 1, 29:5-30:16, 89:17-20, 90:1-9) Robert
also. cares for his wife, Rebecca Beckenstrater («Beckenstrater"), at the Property;
she is diabilitated   Jro.m multiple   sclerosis. (Vol. 1, 31 :10-21 i. 32:2.�7. 8.9:10-91 :8)
Beckenstrater has livedat                Robert has mo�ified the residence to accommodate the handicapped members
                of his family. (Vol. 1, 100:8-1.2)
                         Riad was aware of Brothers' financial difficulties and the burden Robert
                endured caring fOrfamily members. (Vol.             t, 30:21-31:4, 31:22-32� 48;6�9. 101:4-
                15) In August 2010, Riad approached Scott and began to work                          cm   him to
                convince him that he, Riad, could alleviate t�e family's· financial burden. (N.T.
                Vol. 1, 33:20,.24,. 34:21-25) Riad told Scott that based on their friendship, "I'd like
                to so something nice for you and pay off your mortgage." (N.T. Vol. 1, .33;23-
                34:2) In late August 2010, Scott mentioned to Robert that he might have found a
                way to have the mortgage. paid off and Robert understood that Riad was
                somehowinvolved .. (Vol. 1.,.95:2.;.18) The,n,ortgage happened to beheld byWeU$
                Fargo3, where Riad had his accounts. Some time passed and then Riad invited
                Scott to. come to the Wells Fargo Kenhett Square branch ("Bank")                   to see "what
                We can do.:· (N.T. Vol. t; 35:2-4)
                         On September 22, 2010, Scott traveled with Riad to the Bank .. · Rlad was a
                frequent customer at this branch and was friendly with the branch manager.
                Triandos Randolph4     (" Bank   M.anager"). (Vol. 1, 83:20-84:5) Scott was introduced
                to the Bank Manager and a: meeting followed between Scott,.Riad and the Bank
                Manager. (N.T. Vol. 1, 35:4-14) During the meeting,              R.iac:J   told Scott tnat.if .he
                wanted the mortgage paid, the Property would be transferred into Riad's name.
                (N.T. Vol. 1, 35:14-17, 35:22-36:2, 53�3..,6) Scott thoughrthe request was "kind of·
                strange" and the. meeting ended Without a comrnnmenttrorn Scott, as ne needed
                time to think about it (N.T� Vo.I. 1, 35:18 ..20; 52:10-20, 53:7-J4)
                       Robert knew that on September 23, 201'.0, Scott and Riad were going to
                the Bank to possibly take care ofthe mortgage and. Robert thought this was fine.
                He understood that they would "go find out,. and if so far - -         if something    happens
                that, you know, it could happen, well, then .I would come down.II (Vol. 1, 96:4-6,
                97:.2-9, 120:8-14, 121:19 ..25) Robert did not know           or expect       that the Property

                3
                  Wachovia is referenced at times          in
                                                      the transcript and appears on certain
                documents. Wells Fargo took over Wachovia.
                4'The
                      Bank.Man�ger now lives out of' state and did not testify attrial. (Vol. t,
                36:10)


                                                                3


. . ·-·····-····-·-..--..··-·--··-·-..-- ..··-··-·-··-·--··-·----------··-·-----·-··-·-···-·-·--·------··-·-..-···---
wo.uld be transferred to Riad       that day; (Vol. 1, 97:2-4, 99:2t-23) Robert never
went to the Bank       on   September 23rd or any d�y.             (Vol.   1.   96:7-12, 119:1--�)
Robert did not sign the deed or any papers to transfer the. Property. (Vol. 1,
118:19-25)
         On September 23, 20.10. Scott. returned to the. Bank with Riad. (Vol. 1,
42:22 ..25, 52:21 ...23, 53:15-18. 121:14-18) In a meeting with Riad and the Bank
Manc1ger, Scott. was confronted   by Riad with a $1 ooipoo balloon payment that
was falling due. (VoL t, 36:5,.24, 37:6.;8; 46:17-47:2) On hearing this, Scott was:
afraid of losing the Property. (Vol. 1, 36:21-�7:·2. 37:18-20) Riad promised Scott
that ifthe Property was transferred. he and Robert could live there for the rest of
their lives as·long as they rnalntalnedfhe Property as they always had and pai�
the property taxes. (Vol. 1, 37:21-38: 1) Scott agreed to transfer the Property
"[b)ecause.they were pressuring me. They - - I don't know. ltwas some kind of
scam orcon, they were conning me I guess, and 1. ended up be.Ueving them, I
guess." (Vol. 1, .37:9-16} In fact, there was          no balloon payment. The only debt
on the Property was the mortgage, in the original amount of $70,000 that had
been discussed .tlie day before.
         Robert recalls a telephone call that he . received from Riad that day, while
Riad was    at the   Bank, and, after speaking to Riad, Robert asked to speak with
and then did speak with Scott Scott does not recall this phone .call. (Vol. 1,
54:22�25) Riad denies thatthis phone call tobk place.5 Robert testified mat.Rlad
called him and "was .explaining about- - about the mortgage and how it had to. be
put in   his name,   and .1 didn't �hihk itwas   a good    idea and J expressed no to him. in
so many words. And then I said I want to talk to              S.cott, you know, and I trust my
                                                                                 •
brother to make right decisions." (Vol. 1, 96:16-23, 122:7�123:5, 124:22-125:2)
Robert then had a short conversation With Scott arid told Scott that he did not
thirik.the:transferwas a good.idea. (Vol. 1, 97:12-13, 123:6'-17, 125:3-5, 125:3-5)
Robert>a.lso told Scott, "Do what you think is. right." (Vol. 1, 124:6..:9, 124:15-17,
125:1.6".23) Robert never authorized Scott to transfer the Property or to sign his

5
    According to Riad, ScQtt and Rpbert. both attended settlement. Therefore, there
could not have been.a phone call. ·(Vol.         2'.. 66;7:..17)

                                                 4
         (Roberf:s) name to the deed or other documents. (Vol. 1, 108:20-109:1,. 124:5 ..
         17; 125:14-:15, t26:2..3)
                  Whether   at trial. or during   deposinon", Robert's testimony concerning this
         phone call wa!> consistent           He stated multiple times that    n.e   had :a phone
         conversation with Riad and told Riad that he did not think it was a good idea to
         put the Property in Riad's name and told Riad no. He          then asked to speak with
         Scott and Scott took the. phone. Robert then told scott that the transfer was not'
         a good idea.        He· also told Scott to do what he thought was right Robert
         understood that Spotfwas at the Bank with Riad exploring waysto handle the
         mortgage. Robert expected a gift. or a new private mortgage. Neither would
         have required that the Property be placed in Riad's name and Robert understood
         that his presence would be necessary to transfer the Property. His words, do
         what you think is right, do not amount to authorization to transfer the Property.
                  When S�ott agreed to transfer the Property, he was given, while. still ih the
         Branch Manager's office, all of the papers needed to transfer title from the
         Brothers to: Riad. (VoL 1, 41: 19-24) Scott signed both his name and Robert's
         name to all of the papers, including the .deed, (Vol. 1. 40: 19.;25, Exh. W-1) S'cott
         testified:
                  A. Yeah, weU, the way that worked was they had me sign Bob's
                   name. against duress. I didn't really want to do that, but I figured I
                   had to, so I signed Bob's name, and then they had a notary come in
                   a'11d then. she witnessed me sign my name under Robert Watkins'
                   signature that I signed.

                   Q. So just.so we1re clear - -

                      Th13 Court:   I want to ask a question. Did she notarize your
                      signature as well as his?

                      The Witness: Yes. But Robert's signature was already- -they
                      already had me write ttis signature down before she. came tn to
                      the room .. Okay. And then she witnessed my signature, and
                      then put the notary on it.                       ·




         6·
              Depos.ition transcripts. were used at trial to refresh Robert's memory.


                                                        5


-----·------------------- ·----                         --------·--·-----·--··---------
(Vol. 11 38:14.. 39:1) S.cottalso affirmed at trial that he knew if the legitimacy of
the documents was ever questioned; it would be apparent that Robert had not
signe.�L   (Vol. 1, 54:7-10)     Finally, despite the documentation that he signed,
Scott retained the belief that Riad was gifting him and hi�    brother payment of the
mortgage, helping out the family based on friendship; as. Riad had initiaUy
offered.   (Vol. 1, 58.:12-21)    Scott did not understand the documents he was
sighing. (Vol. 1, 67:4-9)
       To obtain the Property; Riad paid Wells Fargo $62i751.37 to clear th.e
mort.gage and thetransfer tax of $4,122.82. (Vol. 2',. 107:8-10, Exh. D-4) ThE!
Property was worth between $206,140 and $3.58,.000. (Vol. 2, 105:18-19, Exh.
w,.9; Trial Dep. orJoseph Summers, 11:17-15)
       Scott testified that he did not have permission or auth0.rity from Robert to
sign the deed or other documents on his behalf. (Vol. 1, 41 :4-16.) Scott testified
that it was "through much duress. I was coached into doing this'." (Vol. 11 41:11-
12)
       When matters     were   concluded   at the   Bank, Scott and Riad left together
and had lunch at a local restaurant. Eventually, Riad took Scott home; (VoL 1,
42:7-25)
       Scott did not tell Rob�rt what had occurred at the Bank because              he
thought Robert would not have .agreed to transfer the Property.       (Vol. 1, 43:1-11,
52:24-53:2, 55:1-20) Robert testified at h1sfrom Wells Fargo referenced a "sale", but Robert did not question the meaning.
(Vol, 1, 134:1-1.34:7, �xh. D-9)
      When Robert received a tax bill in January 2011 for the Property, he.
observed that the bill   was   in R.iad's name   and   confronted Scott; Robert   was
furious. (Vol. 't, 43:12-18, 21-23.. 98:3�16) Scott fim�ny explained that he had
transferred the.Property, but tried to soften the impact by further explaining that
Riad had promised thatthe Brothers only needed to maintain the Property· and
pay the taxes and they could live there the rest of their lives. (Vol. 1, 44:.1-9)
Neither Brother thought it would be possible. to reverse the. transaction at that
time. (Vol. 1, 65:19-6.6:7, 98:22�24, 99:17;.19, 120:23-121:2) Robert was
concerned about losing the house that he had renovated to care · for his
handicapped family. (Vol. 1, 100:6-12) The Brother� k.new Riaq was wealthy and
did notbeneve they had the resources tofighthim.7 (Vol 1, 34:4..:5; 121:1�2)
      After receiving the tax biH, Robert also confronted Riad about the transfer
of the Property. Riad responded by .saying there had been two mortgages
against the Property and he had paid $220,000 to clear the debt. (Vol. 1, 98:16�
99:15) This was a fabrication. Riad. reassured Robert that things wou.ld Qe all
right and that he just needed to pay the taxes. (Vol. 1, 1 o·o:2-5) Robert trusted
Riad and be.lieved What he was told. (Vol. 1, 112:22�i3)
       From 201,0 through trial, Robert paid the taxes at the. Property, either
direcUy.to the taxing authorities or by reimbursing Riad, (Vol. t, 101:16-102:241
105:12 .. 108:19, Exh. W;.3) When questtoned at trial, Riad agteed that the taxes
were up to date. (Vol. 2, 127:5-8)
      Riad first demanded rent from ·the Brothers in the summer of 2014 after
Riad and his girlfriend/attorney, Mickala Rector, came to the Property to evict the
Brothers and thei('family. (Vol. 1, 44:14-45:1, 64:10-65:9) The rentdemand was
for more them $50,QOO for the past four years. (Vol. 1, 44:22-24) As'. a result of

7
 P.rior to the start of.trial a ruling hadbeen entered precluding evidenc.e of. Riad's
wealth. However, because Riathe .threatened eviction and rent demand, the Brothers finally consulted an
attornev. (Vol. 1, 45: 1-8)
       On December 17, 2014, Brothers filed a complaint to quiet.tine raising two
counts. the first asserting that Robert's signature on the Deed· is a forgery and
thus the Deed is void ab initio as well as fraud by Riad against Robert, and the
• second asserting fra1,.Jd by Riad agaih�t Brothen, and .breach of contract.
       Riad answered the complaint       cm February   18, 2015 and filed amended
new matter and counterclaim, with permission, on February 2, 2016.                   The
.amended counterclalm .ralsed five counts, theerpetrated oh Robert, c.) that the deed is Ulegat and void as to Robert, his
signature thereto being a forgery, and d.) that the deed must be cancelled· as to
Robert and marked so as .of record because proper application of Pennsylvania
law ta the undisputed evidence.established a.) that with Robert's express and/or
impiied and/or apparent authority Scott signed Robert's name to the deed,
making the signature authorized and riot an unauthorized forgery or fraud, and/or
b.) that Robert chose to silently retain the benefits conferred by Rlad insteadof
seeking to remedy the. conveyance of the Property; thereby ratifying · Scott's
conduct and otherwise being barred by the statute • of limitations, doctrine of
lashes, estoppal and waiver;




                                           8


                                                                              ---·-·--··-
                       To address Riad's argument. it is necessary to consider the case that Rlad
                tried as compared to case that Riad has advocated. post-trial. The evidence Riaq
                proffered at trial was lntendedto show a.) that Scott and Robert      tuny participated
                in the decision to sell the Property (N.T. VoL 2 45:13-47:23, 48:9-50:12, 52:1'8-
                58:14. 61 :21-62:22, · 64:5-21); b.) that Scott and Robert attended settlement on
                September 23, 2010 at the Wells Fargo branch office (N.T. Vol. 2 66:7-67:1.
                71 :2-11), and c.) that the deed and other documents transferring the Property
                were signed by Scott and Robert.     (N.T. Vol. 2   67:5--71:18).
                       Post-trial, Riad has abandoned the factual case he. tried to prove and has
                relied instead on certain facts we found to make a claim of agency. The factual
                case Riad tried to prove and the facts we found are ln opposition. As discussed,
                the Brothers put on credible evidence a.) that Robert did not agree         to sen   the
                Property, b.) that only Scott appeared.at the Bank on September '23, 2010, and
                c.) that a phone . conversation .between Scott and Robert took place and
                thereafter Scott signed Robert's name to the deed and other documents
                transferring the Property.
                       Riad contends that under an agency theory, based on the phone
                conversation betwse.n Scott and Robe.rt, he should .have prevailed. In other
                words, Riad contends he is entitled to ·rely on Robert's statement to Scott to "do
                what you think is best" made during a phone call t�at �ccording to . Riad never
                took place: Rlad's position is absurd. He has plucked one factual findinQ from
                the case ancf attempted to twist it to hle favqr.
                       The. last thing that Robert said to· Riad during that phone call, before
                asking to speak to his brother, was no, he did not want to transfer the Property.
                       There is no evidence that Scott disclosed tile content of his phone
                conversation with Robert to. anyone: There. is no evidence that Riad overheard
                Scott's side of the conversation. Riad could        not have known that Scott was told
                to do What you think is best.
                       There is no evidence of any conversation· as Scott began to sign Robert's
                name to documents. Are we to believe that Scottbegan signing Robert'e name to
                documents and no one asked why? Scott did not sign Robert's name and then


                                                           9



--·-··-·--·-·-·----···-···-····--·----.. -·-·-·-·-----..--·--------------·-----------------·----·----·-·-·-----·-------
.add 'as agent for. Scott testified that he knew he did not have Robert's authority
to transfer the Property, but he did so anyway because he felt duress and
pressure.
        Robert. the C>OIY person with a recollection of the phone call, testified that
he did not give authority   to transfer the Property.   In fact, duting the phone call,
he separately told Riad and Scott that he did not agree to the transfer. Robert
understood that the September 23rd meeting              was   to investigate how the
mort.gage could be handled. and believed that Riad was contemplating making a
gift or a private loan.      Neither required transfer of the. Property;        Robert
understood that transfer of the Property. would require his presence. His words,
do what you think is best; dip not Jnclude transferring the Property. Robert knew
whathe meant and Scott testified thathe hadno authority to sign Robert's.       name.
        The basic elements bf agency are. themanifestation by the principal that
the agent shall act for   him,   the ijgent's acceptance ofthe undertaking. and the
understanding of the parties that the principal is to be in control of the
undertaking. Bradney v. Sakelson, 325 Pa.Super. 519, 523, 473 A2d 189, 191
(1984)(citing Restatement (Second) of Agency,§ 1,          comment b (1958)).     Four
types   of agency have been · identified and Rlad contends · that under each he
prevails.
        An agency relationship may be created by any of the following: (1)
        express aµthority, (2) implied authority; (3) apparent authority,
        and/or (4) authority by estoppal.

Walton v. Johnson, 2013iPA Super 108, 66 A.3d 782, 786. (Pa. Super.         Ct 2013).
        ''Express authority exists where the principal deliberately and specifically
grants. authority to the ageht as to certain matters." Id.      Robert never granted
authority to Scott to act on his behalf in the transfer of the Property.
        ;'Implied authority exists in situations. where the agent's actions are
'proper, usual and necessary' to carry out express agency." Id. There was no
express agency.
        "Apparent agency exists where the principal, by word .or conduct, causes
people with Whom the alleged agent deals. to believe that the principal            has


                                           1.0



                             ·----·--------------------------·--·-..-···-·--·--·-·-·-··
               granted the agent authority to         act" Id.   Robert's last words to Riad before Scott
               signed the deed and related papers were no, he, did not agree to transfer the
                Property. There is no evidence that anything occurred between the utterance of
               those words. and Scott's signing the deed and related papers that could have
               caused Riad to b�lieve that Robert had given . scott a.lJthority to                transfer    the
                Property.
                       "Authority by estoppal occurs when the principal fails lo take reasonable
               steps to disavow the third party of their belief· that the. purported agent was
               authonzed.to act on behalfe>.f the prlnclpal,"          Id .   Robert told Ri.ad that he did   not
                c1gree to. transfer the Property.          Again, there is no evidence that anything
               occurred that could have caused. Riad to believe that Scott had authority to
               transfer the Property.
                       Riad also contends that Robert chose to silently retain the benefits
               conferred by Riad, instead of undoing the conveyance of the. Property,. thereby
                ratifying Scott's. conduct and otherwise being barred from quieting title by the
               statute of limitations, doctrine of laches, estoppel and waiver. In his pest-trial
                motion,   Riad raised     these claims; however, he failed. to develop any support for
               them in his post-trial brief stating only Robert "should be .estopped from claiming
                the. Deed was void because of his failure to take reasonable, timely steps to
                di�i:ivow his allegedly unauthorized signature on the Deed upon · its              discovery."
                (PTM Brief; p, 5) Issues are waived where             there is no dlscusston, argument or
                Citation to C:luthority   to   support them.     Phillips· v� Selig, 9.5� A.2d 42Q, 437 (Pa.
               Super. 2008). These claims have be.en waived.                      Nonethele.ss, we note. that.
                Robe.rt, upon learning that the Property had been transferred in January 201 t,
                did . confront Riad. Riad responded by saying there had been two mortgages
                against the Property and he had. paid $220,000 to clear the debt, which' was a
               fabrication. In this conversation, Riad reassured Robert that thingswouldbe all
                right and that he just needed to pay the taxes. Robert trusted Riad and believed
                What he was told and took no action. Robert also beuevedtbat he qid nothave
                the resources to fight Riad;




                                                                 tr

·-,--,,·---·-----····-,,-------·-�-----··---------·---
                     Riad never addresses our legal conclusion, based on our factual findings,
              that the transfer of the Property as to Robert was void ab initio .. A forged deed
               conveys no title. A forged deed is not voidable, but is void. Reck v: Clapp, 98
Pa. 581 (1881). Even as to one who is innocent, and Riad was not innocent, a
              forged deed cannot pass title .. Id. 1'No man can be deprived of his property by a
               for�ed deed or mortgage,· no matter what may be the bona tides of the ·party who
               claims under it." Smith     v.   Markland, 223 Pa. 605, 72 A. 1047 (1909).    "[A] deed
               may be good in partand void in part It may be .good against one person and void
               against another." Id., 98. at 586. Robert•s signature, on the deed is a forgery. As
               to Robert the deed is void.
                     2. Did the court err when if denied Riad's post-trial request to modify the
               Decision or grant a new trialto determine the market rental value ofthe Property
              arid the property taxes aftei"2014?

                      Riad contendsthatweerredby makin9, no award for rental value; since he
              was four,d to be the out-or-possesslon owner of fifty"'.perceht of the Property,
               Riad raised five ceunterclalms in this action. The first counterclaim requested
               that Riad receive a fifty.:percent interest in the Property, if we concluded that
               Robert did not sign the deed. This is the d.etermint:ttion and aw�rd made. Riad
               did not request rent in his first counterclaim.            None of the counterclaims
               requested rent,    No rental value      evidence wa$ offered at trial.   Riad. raised no
               timely claim for rent and provided no evidentiary basis on which to award rent.
                                                                      .                 .
               Refusal. to open the record post-trial to take evidence on      a. claim that was never·
               raised is not error. The statute referenced by Riad, 68 P.S.       § 101, is inapposite,
               This was not   .a partition action, but rather an action to quiet title. Finally, Riad
               has a claim for rental value pending in       a separate action commenced one week
               after the within action.8
                      Riad also contends that         we   erred in finding. that the Brothers paid all
               property taxes from the time of the transfer through the time oftrial, The Brothers

               8
                 The two actions had been consolidated, but counsel We.re notifie1=t before the
               start of trial that the consolidatlon would be dissolved and only the quiet title
               action .tried. The second action was not ready to be tried lnasmuch as one: of the
               defendants; Ilsa Watkins, was deceased and her estate ·. had not been
               substituted,


                                                             I�



·-·--·-----"-··-····-----·-·---
                  provided an evidentiary basis for this finding that we determined to be credible.
                  When questioned,     Riad conceded that the taxes were current at.tlme of trial.
                          3 ... Did the court err when it concluded that 11[b]eing culpable toward
                  Robert, Riad is. not entitled by way of equitable lien · or otherwise to
                  reimbursement from Robert of the sum paid to clear the mortgage on the
                                                                            at
                  Property" [COL, 1f4] because the undisputed evidence triaJ clearly showed that
                  Riad conferred a financial benefit on Robert and Robert chose and tor years
                  cqntinued to choose to sile.ntly appreciate that financial benefit for his and his
                  family's pecuniary gain and as such has caused inequitabJe and substantial
                  financial Joss to Rlad,

                          Riad maintains that the undisputed evidence at trial showed that Riad
                  conferred a financial benefit on Robert and Robert knowingly accepted this
                  benefit causlnq Jnequitable and substantial financial loss     to Riad.   In etherwords,
                  our ruling unjustly enriched Robert at Riad's expense;
                          Riad points out in his post-trial motion brief 'that unjust enrichment is an
                  equitable doctrine. (Brief, p. 12) Unjust enrichment occurs when a party. either
                  "wrongfully secured or passively rec.eived a benefit that Would be unconscionable
                  for her to retain/ Totchia    ex rel.   Torchia v. Torchia, 499 A;2d 581, 581 {Pa;
                  Super; 1973)(citation omitted). A party     may   recover where (1) another party is
                  enriched and (2) an injustice. will result if recovery i� denied. Id. pp. 582-583.
                          When the Property was transferred, Robert held a one-half interest. The
                  Property had a value ef at least $206,000 and as much as $358,.000. The debt
                  against the Property was $62, 751. Following. the transfer, Robert continues to
                  hold a one�halfinterest and there is no debt against the Property because Riad
                  paid the mortgage.
                          Riad attempted to obtain a $206,000,.$358,000 property for the payment of
                  $62,751. To do so, he. lied about the debt against the Property and made a
                  prornlse that he did not keep about retaining a life estate for payment of taxes .
                  . Instead of the windfall he hoped for, Riad obtained a .one-half interest in the
                  Property, so an interest valu.ed at minimally $103,000, for $62,751.                 Riad
                  schemed, influenced and pressured Scott to cause Scott to sign over the
                  Property. Riad initiated the fraud, caused all the papers to be prepared for the
                  transfer and accepted Scott's signing of Robert's      name. When         Robert learned



                                                             13


·-···-···-·-·--··----·--··-----   -·--------------                                                        ·----··---·
that the Property had been titled to Rlad, Robert confronted Riad and        Riad lied to
him aboutJhe conditions on the transfer. Robert and Scott believed that they
could not fight Riad and took no action until Riad squeezed them harder, looking
to collect.rent and threatening an eviction; He who comes into a court of equity
must come With clean hands,           Riad seeks. an equitable remedy, but stands
before the court with unclean hands as to .the controversy at.issue. In re Estate of
Pedrick, 505 Pa. f?.30, 46,2. A.2d 215,. 222 (1984)("the doors of a court of equity
[are closed] to one tainted with inequitableness or bad faith relative to the matter
ih Which he seeks re.lief'). Riad is entitled to no equitable relief in this matter.
          Additionally, it is difficult to understand· what benefits Riad contends he
conferred on Robert, Aproperfy worth $206,000-$358;000 was taken by clearing
a debt of $62,751. The promise of ·a lifetime estate was never secured by a
writing. The Brothers paid the property taxes. before and after the transfer.
Following tran.sfet,the Brothers ho long�r had a mortgage payment, but instead,
had ,an obligation to, provide unsp�cified maintenance services for Riad. When
Riad determined the Brothers were not performing, he demanded $50,000 for
four years of back rent. The Brothers Would have owed less money over four
years if they had paid the mortgage, Which carried a monthly payment of $627,
instead of the $1,180 monthly rental that Riad demanded. (Vol. 1, 92:t2.:14; Vol.
2, 55:19-21)
          4. Did the   court err; to the extent its decision was premised on a
presumption that a notary, Tina      J.. Magana. was not present .and/or did not sign
and affix her notary seal to the deed arid other closing doclirn.ents?9                 ·

          Riad failed to raiseJhi$ issue in his post-trial motion. This is a claim that
fhe verdict is against the weight ofthe evidence. Such a claim is waived unless
made as ·part of a post-trial motion. Bensinger v. Univ; of Pittsburgh Med. Ctr.,
2014 Pa. Super. 174, 98 A.3d 672, 68.5. (pa. Super. Ct, 2014); Riad did not
suggest any error concerning the notary ln his. post-trial motion or supporting
brief. However, no factual finding was made with regard to the notary because


9
 ·   Given our disposition of this claimed ·error,   we have omitted from our recitation
the
 .  evidence
     .    .  Riad claims wasundisputed.


                                             14
                                                                                               .           .
                    whether or not she affixed her signature to the deed. and other disputed
                    documents lslrrelevant to the outcome oUhis case.
                             5.       Did the court err in its factual findings that (a)."Riad convinced Scott
                    that a balloon mortgage would soon fall due", (b) "Riad also. promised Scott that
                    he would permit Brothers to reside at the Property rent free for the remainder .of
                    their lives", and (c) 11Robert was told that in exchange for the transfer of the
                    Property and continued payment of property taxes, Riad. had paid the mortgage
                    and had given Brothers a life estate" [Findings of Fact, 171 18 and 27} as these
                    findings are against the weight of the evidence and clearly erroneous as a matter
                    of law as oral -statements concerning a purported transfer .of real estate. should
                    neither nave been considered by the court nor memorialized in the Decision
                    because the. statements ate unsubstantiated oral .staternente by an interested
                    party [Scott] that lack .credibility and otherwise violate the rules on parole
                    evidence and statue of frauds con��rning the conveyance of real estate interests.
                    The oral statements purportedly made are also lf3gal conclusions and riot
                    statements of fact as they interpret the terms of a mortgage and note.and cannot;
                    as a matter of law. constitute a false Qr fraudulent statement of fact and/or
                    concern a present existing intent and cannot, as a matter of law, constituted a
                    false or fraudulent statement.                            ·
                             Rlad's statements to the Brothers about the terms of the. mortgag!Et he paid
                    do not.implicate the parol evidence rules or statute of frauds.
                             Riad's promises to the BrC>thers. about the terms of transfer of the Property
                    are integral     to   the. factual findings ih this matter. That neither Scott nor Robert
                    can enforce Riad's promise for a life estate for lack of a Writing· is irrelevant.
                             Riad maintains that he had less experience than either of the. Brothers .in
                    matters involving real estate or mortgages.               To the. contrary, Riad is a
                    sophisticated businessman with real estate. holdings.            On di.reel examination,
                    Riad testified that he had not previously purchased any property prior to
                    purchasing the subject property; (VoL 2, 36:21-25) On cross-exemlnation, Riad
                    conceded that he owns three properties i.n Chester County in addition to the
                    subject property; (Vol. 2, 111 :5;.24, 128: 14-129:6) �iad also owns a property in
                    Hcckessin, Delaware.            (Vo]. 3; 12:20-13:11) Riad testified that he carefully
                    researched the value of the Property before moving forward with.his acquisition.
                    (Vol.   2,   51:4-19, 52:.9-17) Riad testified that he investigated the debt against the
                    Property to insure that he had. 9ood title. (Vol. 2, 55:4-7, 59:16-23) In contrast,
                    the real estate. closing at issue is the first Scott ever attended. Scott did         not

                                                                   15


-·---·-··----------·--·--·-·--      ·-·--·--·- ---
understand the HUDA that he signed. (Vol. 1, 67:4-17) There is no evidence
that Robert had any experience in real estate.
      Riad maintains that he did not have access to the mortgage and note that
the Brothers held. To the. contrary, Riad testified that he obtained the "paperwork
thatshowed the loan" from Robert, brought it to the Bank and had the Bank
Mana.ger look up the loan and make copies. (Vol. 2, 61:5.:62:1, 63:9-13)
      Riad maintains that the Bank Manager confirmed the terms of the
mortgage Scott;. The record is devoid of evidence of what the Bank Manager
might have· said on .either day that Scott was. at the Bank. We are mystified by
Rlao's argument since Riad's counsel objected at trial   to testimony   concerning
what the Bank Maoag�r said and the objecticm was sustained. (Vol.' 1. 36:14.-20)


      For